DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 10-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected heterophasic propylene copolymer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Applicant’s election without traverse of process for the preparation of a heterophasic propylene copolymer (claims 1-9 and 18-20), in the reply filed on 11/11/2020 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8 and 18-19are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reichelt et al (EP 1354901), cited in IDS.

Reichelt teaches a process for producing a heterophasic propylene polymer composition comprising the steps of mixing a heterophasic polyolefin composition comprising 70 to 95 wt % of a matrix phase comprising a propylene homopolymer (meeting the limitations of claim 2) and/or a propylene 

Reichelt discloses that the heterophasic polymers are produced in a two-step process. In the first step a propylene homopolymer is polymerized (polymerization in a loop reactor in liquid propylene) and in the second stage a propylene/ethylene rubber is polymerized in a gas phase reactor, where Ziegler-Natta catalyst is used (see 0040). Then the reaction mixture is transferred to a twin-screw extruder and undergo a peroxide treatment (i.e. visbreaking procedure, see Example 1 at 0041).

Reichelt teaches a list of different peroxides which are conventionally used in degradation of polypropylenes (see 0055).

Reichelt discloses that a molecular weight ratio of the amount soluble in cold xylene to that insoluble in cold xylene Mw(XCS)/Mw(XCU) ≥ 2.3 (see Claim 6). 
Thus, amount of insoluble part is equal or more than 30.3 wt %, and soluble one –equal or less than 69.7 wt%.

Reichelt fails to teach amount of p-xylene soluble and insoluble fractions in intermediate composition, as well as intrinsic viscosity of xylene soluble and insoluble fractions.
However, note that Reichelt’s and Applicant’s polypropylene compositions formed using the same monomers and reaction conditions. 
In particular, Reichelt discloses that both Ziegler Natta and metallocene catalysts can be used. The reaction conditions also include temperature of 40 to 110 °C and at a pressure form 10 to 100 bar (see 5:30). Reichelt teaches that gas reactor is preferably use and finish matrix polymer is transferred into another reactor and the disperse phase, which a propylene/a-olefin rubber, is polymerized (see 0028).

In turn, printed publication of instant Application states that the intermediate heterophasic propylene copolymers produced by gas phase polymerization at the presence of any conventional catalyst systems, for example, Ziegler-Natta or metallocene may be used (see 0023).
For instance, the publication teaches a polymerization  process, which takes place at 60-85C and pressure of 22-30 bars in a gas reactor at the presence of Ziegler- Natta catalyst (see Example at 0136). Such process  is fully within the Reichelt’s disclosure. 


"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Therefore, Reichelt’s and Applicant’s polypropylene compositions inherently possess the same properties, since they have identical compositions.

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Reichelt’s and Applicant’s polypropylene compositions, since their structures are identical.


Regarding claim 4, Reichelt teaches that ethylene weight percentage in the rubber phase of the ethylene-propylene copolymer is 53-58% and the amount of rubber phase based on the total weight of the heterophasic polypropylene is  within the range of 15.5-24.5% wt. (see 0046 and Table 1).

Allowable Subject Matter
4.   Claims 9 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art is represented by Reichelt and Custodio (US 20160326355).

Reichelt discloses a heterophasic polypropylene, which is discussed in the rejection above.
However, the reference fails to teach the ratio between intermediate and final MFI values. 

Custodio teaches a heterophasic propylene copolymer comprising a matrix phase comprising a propylene polymer and a dispersed phase comprising an ethylene-α-olefin elastomer comprising ethylene and at least one C3 to C10 α-olefin,  wherein the propylene polymer has a melt flow index (MFI) of at least 150 dg/min or at least 200 dg/min as determined by ISO1133:2005 at 230° C. and 2.16 kg,
wherein the propylene polymer has an intrinsic viscosity IVPP and the ethylene-α-olefin elastomer has an intrinsic viscosity IVEPR where the ratio of IVEPR/IVPP is 3-7, wherein the copolymer comprises 8-20 wt % or 20-30 wt % of the ethylene-α-olefin elastomer, wherein the ethylene-α-olefin elastomer of the dispersed phase comprises 10-55 wt % of ethylene (see Example 1).

However, Custodio teaches a composition with propylene polymer having a melt flow index (MFI) of at least 210 dg/min as determined by ISO1133:2005 at 230° C. and 2.16 kg, which is much higher than claimed 9-80 dg/min.






  


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765